Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors General Electric Company: We consent to the incorporation by reference in the registration statements (Nos. 33-47500, 333-23767, 333-96287, and 333-99671) on Form S-8 of General Electric Company of our report dated June 23, 2008, with respect to the financial statements of GE Savings and Security Program as of December 31, 2007 and 2006, and the related supplemental schedule, which report appears in the December 31, 2007 annual report on Form 11-K of GE Savings and Security Program. /s/KPMG LLP New York, New York June
